Citation Nr: 0027294	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  96-23 502A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, R. Correa-Grau, M.D.


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel 


REMAND


The veteran had active duty from April 1951 to April 1954.  
This matter came to the Board of Veterans' Appeals (Board)on 
appeal from a June 1996 rating decision.  Historically, 
service connection for schizophrenia had been denied 
originally in a December 1970 rating decision.  Later 
decisions by the Board in October 1975 and June 1988 also 
denied service connection for schizophrenia.  In October 
1993, April 1995 and June 1996 the RO found that the veteran 
had not presented new and material evidence to reopen the 
claim of service connection for schizophrenia.  In December 
1999, the Board found new and material evidence had been 
received to reopen the claim for service connection for 
schizophrenia and remanded the appeal to the RO for 
additional development of the evidence.  

In its current status, the appeal returns to the Board 
following completion of development made pursuant to its 
December 1999 remand.  The RO notified the appellant of the 
transfer of the file to the Board in August 2000.  In 
September 2000, the appellant submitted evidence and argument 
directly to the Board.  As the veteran has not waived 
consideration of such evidence by the RO, it is referred to 
the RO pursuant to 38 C.F.R. § 20.1304(c) (1999).

To ensure full compliance with due process requirements, the 
case is REMANDED to the regional office (RO) for the 
following action:

1.  The RO should consider the additional 
evidence and argument submitted directly 
to the Board without a waiver of such 
consideration.

2.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




